Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 424 (Fig. 4B), 1200 (Fig. 12C), 1500A (Fig. 15A), 1500B (Fig. 15B), 1500C (Fig. 15C), and 1500D (Fig. 15D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is a dependent claim of Claim 19, which itself depends from Claim 15. Neither Claim 15 nor Claim 19 recite a “second layer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4156745 A (U.S. Patent Document A1 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Hatzakis) in view of US 20160274457 A1 (Hiromatsu) and US 20130177854 A1 (U.S. Patent Document A18 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Utsumi).
Regarding Claims 1-5, Hatzakis discloses a method for producing a resist. Hatzakis specifically discloses providing a semiconductor substrate (Col. 4 Line 41-50) and spin casting a polymeric material onto the substrate (Col. 4 Line 3-17). The polymeric material is the product of a reaction between methyl methacrylate and barium methacrylate (Col 6. Line 37-55). The barium methacrylate corresponds to an additive component including a metal cation. The reaction between the methacrylate compounds occurs in glacial acetic acid (i.e. a volatile component) (Col 6. Line 39-47). Following the drying of the polymeric film deposited on the substrate, the film is exposed to electron beam radiation (Col. 4 Line 50-66). The structure of the methyl methacrylate compound satisfies the definitions of R3 (COO) and R4 (CH3) as defined in instant Claims 12 and 15. Hatzakis, however, does not disclose the formation of a first layer including a floating additive component. Hiromatsu teaches a method for forming a photomask which is used for pattern forming in semiconductor devices. Hiromatsu teaches that a resist film is floated by an underlayer film (corresponding to a first additive layer) (paragraph 0012). Hiromatsu further teaches that this underlayer is removed during development (paragraph 0066). Utsumi teaches a resist composition containing can acid generator which is exposed using extreme ultraviolet radiation (paragraphs 0007, 0009, 0012, 0030, 0825, 0874 and 0876). Paragraph 0012 teaches that the composition can comprise methyl methacrylate and paragraph 0876 teaches that the composition can contain a metal cation. Hatzakis, Hiromatsu, and Utsumi are analogous art because each reference pertains to resists and methods of producing resists. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to form a first additive layer, as taught by Hiromatsu, and use the photoacid generator, as taught by Utsumi, in the method disclosed by Hatzakis because the first additive layer improves pattern precision (Hiromatsu, paragraph 0007-0008, 0012) and the photoacid generator changes the solubility of the developing solution (Utsumi, paragraph 0018), allowing for foreign matter introduced by the resist layer to be removed.
Claims 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4156745 A (U.S. Patent Document A1 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Hatzakis) in view of US 20160274457 A1 (Hiromatsu).
Regarding Claims 6-13 and 15-18, Hatzakis discloses a method for producing a resist. Hatzakis specifically discloses providing a semiconductor substrate (Col. 4 Line 41-50) and spin casting a polymeric material onto the substrate (Col. 4 Line 3-17). The polymeric material is the product of a reaction between methyl methacrylate and barium methacrylate (Col 6. Line 37-55). The barium methacrylate corresponds to an additive component including a metal cation. The reaction between the methacrylate compounds occurs in glacial acetic acid (i.e. a volatile component) (Col 6. Line 39-47). Following the drying of the polymeric film deposited on the substrate, the film is exposed to electron beam radiation (Col. 4 Line 50-66). The structure of the methyl methacrylate compound satisfies the definitions of R3 (COO) and R4 (CH3) as defined in instant Claims 12 and 15. Hatzakis, however, does not disclose the formation of a first layer including a floating additive component. Hiromatsu teaches a method for forming a photomask which is used for pattern forming in semiconductor devices. Hiromatsu teaches that a resist film is floated by an underlayer film (corresponding to a first additive layer) (paragraph 0012). Hiromatsu further teaches that this underlayer is removed during development (paragraph 0066). Hatzakis and Hiromatsu are analogous art because both references relate to resists used for semiconductor manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a floating first layer, as taught by Hiromatsu, in the methods disclosed by Hatzakis because when the resist is developed, foreign matter derived from the resist film is removed (Hiromatsu, paragraph 0012), thus improving pattern precision (Hiromatsu, paragraph 0007-0008).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 4156745 A (U.S. Patent Document A1 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Hatzakis) in view of US 20160274457 A1 (Hiromatsu) as applied to claim 15 above, and further in view of US 20130069246 A1 (U.S. Patent Document A17 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Bae).
Regarding Claim 19, the combination of Hatzakis and Hiromatsu discloses the method of instant Claim 15, as explained above. However, Hatzakis and Hiromatsu are silent in regards to a top layer. Bae teaches a process for making an electronic device. Bae teaches the formation of a resist pattern, wherein a layer of a composition comprising an acid generator is applied (paragraph 0008). Bae further teaches that a topcoat layer is disposed over the photoresist layer (paragraph 0029). Hatzakis, Hiromatsu, and Bae are analogous art because each reference pertains to resists as parts of semiconductor or electronic devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to deposit a topcoat layer, as taught by Bae, over the photosensitive layer in the method disclosed by Hatzakis (modified to include the teachings of Hiromatsu) because the topcoat layer can prevent leaching of components of the photoresist into immersion fluid during immersion lithography (see Bae, paragraph 0029).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 4156745 A (U.S. Patent Document A1 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Hatzakis) in view of US 20160274457 A1 (Hiromatsu) as applied to claim 15 above, and further in view of US 20150241783 A1 (U.S. Patent Document A32 of the Information Disclosure Statement dated 9 December 2019, hereby referred to as Carcasi).
Regarding Claim 20, the combination of Hatzakis and Hiromatsu discloses the method of instant Claim 15, as explained above. However, Hatzakis and Hiromatsu are silent in regards to a doping process. Carcasi teaches a process in which a photoresist is deposited onto n underlying layer formed on a substrate (paragraph 0018). Carcasi teaches that the underlying layer may be doped with chromophores (paragraph 0034). Hatzakis, Hiromatsu, and Carcasi are analogous art because each reference pertains to resists as parts of semiconductor or electronic devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to perform a doping process, as taught by Carcasi, as part of the method disclosed by Hatzakis (modified to include the teachings of Hiromatsu) because the doping process can optimize the amount of light wavelengths that may be reflected back into the photoresist layer (Carcasi, paragraph 0034). Optimizing the energy distribution in this way improves pattern accuracy (Carcasi, paragraph 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/02/2022